 
        Confidential Treatment Requested       

 
Exhibit 10.51


LICENSE SCHEDULE


License Schedule #:
5
Effective Date:
Oct. 23, 2006



THIS LICENSE SCHEDULE is entered as of the Effective Date designated above, by
and between Licensor and the Licensee designated below.  The Parties hereto
acknowledge that they are entering into this License Schedule pursuant to the
provisions of the Master Software License and Support Agreement dated as of
February 1, 2006, between Licensor and Citicorp Credit Services, Inc.
(USA).  The Parties further acknowledge and agree that the provisions of the
Master Software License and Support Agreement (“Agreement”) shall apply to this
License Schedule as though such provisions were set forth herein in their
entirety.



 
LICENSOR
LICENSEE
Name:
Chordiant Software, Inc.
Citicorp Credit Services, Inc. (USA)
Address:
  20400 Stevens Creek Blvd.
  Suite 400
  Cupertino, CA 95014
14000 Citi Cards Way
Jacksonville, FL 32258
State of Incorporation:
Delaware
Delaware



Software (Itemize)
List Price
Discount %
License Fee
Perpetual License
   
$20,000,000
Chordiant Order Form #5 attached hereto and       incorporated herein by
reference
     
Source Code delivered pursuant to Order Form #5 does not include the third party
source code listed on Appendix A hereto.
     



Third-Party Software  (Itemize)
Owner
IBM Websphere
CCSI (USA)
Oracle
CCSI (USA)



Delivery Site:
Citicorp Credit Services, Inc. (USA)
Delivery Date:
NA
 
                         14000 Citi Cards Way
                         Jacksonville, FL 32258
           
Billing Address
Citicorp Credit Services, Inc. (USA)
       
14000 Citi Cards Way
Jacksonville, FL 32258
     
Installation Fees:
$
NA
                 
Training Fees:
$
NA
                 
Development Fees:
$
NA
                 
Implementation Fees:
$
NA
                 
Maintenance Fees:
$
See Order Schedule #5
Payment Cycle:
Annually
         
Maintenance Term:
See Order Schedule #5
     
CPU and/or number of MIPS and MIPS environment:
Sun Solaris
                       
Acceptance Test Period:
NA
                                 
Warranty Period:
90 days from the date of delivery of the Software



Source Code Provided Directly to Licensee:
Yes       X
No
       
Deposited with Escrow Agent:
Yes       X
No
       
Name of Escrow Agent:  Iron Mountain Intellectual
Property            Management, Inc.
         
Address of Escrow Agent:
 



Additional Terms and Conditions:
1.  In the case of any conflict between this License Schedule and Chordiant
Order Form #5, the terms of Chordiant Order Form #5 shall prevail.  (See
additional terms and conditions in Chordiant Order Form #5.)
2.  Notwithstanding Section 7.1 of the Agreement, in addition to Delivering
Licensee the Source Code of the Software, Licensor also shall escrow the
Software as indicated above in accordance with Section 7.1 of the Agreement.
       
Term:  Perpetual
 

Specifications: No Additional Specifications


Allowed Combinations: Not required


Acceptance Criteria: NA


Configuration: NA


Disaster Recovery Plan: NA


Escrow Agreement:


IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this License Schedule to the Master Software License and Support
Agreement as of the Effective Date designated above.


Chordiant Software, Inc.:
 
Citicorp Credit Services, Inc. (USA):
         
By:
/s/ Steven Springsteel
 
By:
/s/ Mark D. Torkos
         
Name:
Steven Springsteel
 
Name:
Mark Torkos
         
Title:
President & CEO
 
Title:
CIO
 
(type or print)
     

Date:      __12/7/06____________________         Date:      _____________12/8/06_______


      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    




Chordiant Software, Inc.:
       
By:
/s/ Peter Norman
       
Name:
Peter Norman
       
Title:
CFO
   
(type or print)
 

Date:      _________12/7/06_________________


      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    


Appendix A – Undelivered Third Party Source Code


[* 7 pages of tabular text omitted]


      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    




 
Order Form No. 5
 
 
Contract Information
 
 
Customer Name:                                           Citicorp Credit
Services, Inc. (USA) (“CCSI (USA)”)
 
 
Purchase Order Number:
 
 
Customer Location:                                                      [ * ]
 
 
Customer Telephone
Number:                                                                [ * ]
 
 
Designated Support
Contact:                                                      [ * ]
 
 
Contact’s E-Mail Address:                                                      [
* ]
 


 
Agreement Name and Date:Master Software License and Support Agreement dated
February 1, 2006 by and between Citicorp Credit Services, Inc. (USA) and
Chordiant Software, Inc. (“Agreement”)
 


This Order Form (“Order Form”) is placed in accordance with and shall be
governed by the terms of the Agreement specified above.  Customer hereby orders
the Software licenses for use as follows:


A:  SOFTWARE LICENSE


Designated Center:


Hardware:                                           Sun Microsystems
Operating System:                                                      Sun
Solaris
Relationship
Database:                                                                Oracle
Customer
Application:                                                      Citicorp
Credit Services, Inc. (USA) (“CCSI (USA)”)
Application Server:                                                      IBM
Websphere
Channel Usage:                                                      North
American Contact-Center, Internet, Portal, ATM, IVR
Branch.




      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    




1. Server Environment


Software Product(s)
Qty
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
·  Chordiant 5 Foundation Server:
Application Components
Business Process Server
Security Server
Persistence Server
Foundation Server
JDBC Connector for Oracle
CTI Server
CAFÉ Server
Connector to MQ
CCSI (USA) Enterprise
Source Code*
CPU
·  Chordiant 5 Development Tools:
Tools Platform
Process Developer
CAFÉ Development Environment
CCSI (USA) Enterprise
Developers
Recommendation Advisor
CCSI(USA)
Enterprise
Source Code*
A.  Concurrent Users
Chordiant 5 Lead Management module
CCSI(USA)
Enterprise
Source Code*
Module
Chordiant 5 Basel II
CCSI(USA)
Enterprise
Source Code*
Module
Fraud Recoveries
CCSI (USA)
Enterprise
Source Code*
Module
Chargeback & Disputes
CCSI (USA) Enterprise
Source Code*
Module
 
License Fee
 
[ * ]





      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    


2. Decision/Marketing Environment


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
Chordiant Marketing Director
CCSI (USA)  Enterprise
Source Code*
URN
On-line Marketing Director
CCSI (USA)  Enterprise
Source Code*
URN
Predictive Analytics Director
CCSI (USA)  Enterprise
Source Code*
Developers
Strategy Director
CCSI (USA)  Enterprise
Source Code*
Developers
Real-Time Decision Server
CCSI (USA) Enterprise
Source Code*
URN
Database Decision Server
CCSI (USA) Enterprise
Source Code*
URN
Decision Monitor
CCSI (USA)  Enterprise
Source Code*
Developers
Decision Monitor Universe
CCSI (USA)
Enterprise
Source Code*
URN
Data Preparation Director
CCSI (USA) Enterprise
Source Code*
Developers
Interaction Services
CCSI (USA)
Enterprise
Source Code*
URN
Adaptive Decisioning Services
CCSI (USA)
Enterprise
Source Code*
URN
License Fee
 
[ * ]





      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    




3. Reporting Environment


Software Product(s)
Quantity
License Type  URN’s (no. of)
License Fee
Chordiant OneReporting Report Library (assets only) ***
CCSI (USA) Enterprise
CPU
[ * ]
       
License Fee
   
[ * ]



4. Rules Environment


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
License Fee
Rules Server
CCSI (USA) Enterprise
CPU
[ * ]
Rules Designer
[ * ]
Developers
[ * ]
       
License Fee
   
[ * ]



5. Desktop Environment


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
License Fee
Chordiant 5 Call Center Advisor Browser Edition
1000
Source Code*
Concurrent Users
[ * ]
Chordiant 5 Teller
 
100
Source
Code*
Concurrent Users
[ * ]
License Fee
   
[ * ]



6. Collections


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
License Fee
Chordiant Collections v1.0**
CCSI (USA) Enterprise
Source Code*
CPU
$1,200,000
License Fee
   
$1,200,000



7. Financial Environment (Retail Banking)


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
License Fee
Chordiant 5 Lending (to include lending and mortgage assets/templates)***
 
CCSI(USA)
Enterprise
Source Code*
Module
[ * ]
Chordiant 5 Financial Services
CCSI(USA)
Enterprise
Source Code*
4 CPU
[ * ]
License Fee
   
[ * ]



* Excludes source code of Third Party Software itemized on the License Schedule
No.5.

** Generally available (GA) delivery of the Chordiant Collections 1.0 software
product with the product specifications described on Exhibit A hereto is
anticipated to occur in the second calendar quarter of 2007.

*** This license is limited to the software product initially delivered and is
not supported.



7.  Total License Fees (subject to Section 9.5 of the Agreement, due and payable
upon execution of the Order Form):$20,000,000
 
8.  Additional Licenses. CCSI (USA) may purchase additional licenses for the
Software Products listed below at the respective quantities and license fee
indicated.


CCSI (USA)’s Purchase table valid until September 2012


Software Product(s)
Quantity
License Type (i.e. User/Client, Server, Developer), URN’s (no. of)
License Fee
Chordiant 5 Call Center Advisor Browser Edition
500
Concurrent Users
$325,000
Chordiant 5 Teller
100
Concurrent User
$30,000





Subject to the note below, CCSI (USA) agrees that if it deploys any software
which is a functional substitute for Chordiant 5 Call Center Advisor Browser
Edition or Chordiant 5 Teller then CCSI (USA) will pay Chordiant the same
license fees for such functional substitute as would have been applicable to a
corresponding deployment of Chordiant 5 Call Center Advisor Browser Edition or
Chordiant 5 Teller and the users of such functional substitute shall be
considered Concurrent Users (as such term is defined below).


For purposes of this Order Form, the term “functional substitute” shall be
defined as being an equivalent product with like functionality and technical
maturity or, in the case of the Chordiant Call Center Advisor Browser Edition, a
product which otherwise allows CCSI (USA)’s employees and contractors the
ability to access the functionality of the Software Products licensed hereunder
on an Enterprise basis.  In the event that Chordiant 5 Call Center Advisor
Browser Edition or Chordiant 5 Teller becomes functionally or technically
obsolete, Chordiant will have 90 days to resolve the deficiency.  If Chordiant
is unable to do so, CCSI (USA) shall have the option of deploying a substitute
without penalty, without payment to Chordiant and the users of such functional
substitute shall not be considered concurrent users.


Note: If the total license fees paid by CCSI (USA) or its affiliates (under this
Order Form #5 and any subsequent Order Form under the Agreement entered into
after the date of execution of this Order Form #5) equal or exceed $50,000,000
at any time before the end of the year 2012, then the Chordiant 5 Call Center
Advisor Browser Edition and Chordiant 5 Teller will be considered enterprise
(unlimited Concurrent Users) for CCSI (USA). CCSI(USA)’s obligation set forth in
the two paragraphs immediately above this Note to pay Chordiant license fees for
CCSI(USA)’s deployment of functional substitutes shall cease to apply when the
total license fees paid to Chordiant by CCSI(USA) reach $50,000,000.




B:  ANNUAL SUPPORT FEE(S) ON SOFTWARE LICENSE
 
1.  Annual Support Fees for the software license identified in Section A above
are:
Premium Support
a.  First 12 months of Premium Support services shall be provided at no cost.


b.  During the second 12 month period, the Premium Support services shall be
calculated at an annual rate equal to $ 240 x Number of Concurrent Users on the
Counting Date (as defined below). Notwithstanding the foregoing, the fee for
Premium Support services shall not exceed $20,000,000 per annum.


2.  Definitions


The Number of Concurrent Users is defined as the maximum number of individuals
using Chordiant 5 Call Center Advisor Browser Edition or Chordiant 5 Teller to
access a Chordiant 5 server product at any one time.


3.  Reporting


CCSI (USA) will inform Chordiant Software Inc. of the peak Number of the
Concurrent Users on the second Monday in September of each year (the “Counting
Date”) not more than thirty (30) days after the Counting Date.  For each support
period, Chordiant will invoice CCSI (USA) following receipt from CCSI (USA) of
the report stating the Number of Concurrent Users on the Counting Date.


Not more frequently than annually, Chordiant may audit CCSI (USA)’s use of the
Software.  If an audit reveals, or CCSI (USA) reports to Chordiant, that the
Number of Concurrent Users in production by CCSI (USA) on the Counting Date
exceeds the Number of Concurrent Users licensed by CCSI (USA) on the Counting
Date, then CCSI (USA) shall be invoiced directly for such unpaid licenses based
on CCSI (USA)’s Purchase table listed above.


4.  Renewal of Support: At CCSI (USA)’s option, on the second anniversary of the
execution of this License Schedule, and on each subsequent anniversary date,
CCSI (USA) may acquire an additional one year of Premium Support services for
the Software licensed under this Order Form, for an annual support fee
calculated as the higher of 4% of the License fees paid or $240 x Number of
Concurrent Users on the Counting Date.  The Concurrent User support fee
(initially $240 per user) shall not increase from the previous year’s per user
Support Fee by more than the lesser of 5% or the actual increase in the Consumer
Price Index (CPI) for the previous twelve (12) month period as published by the
Wall Street Journal. Notwithstanding the foregoing, the fee for Premium Support
services shall not exceed $20,000,000 per annum.


C:  MISCELLANEOUS
1.  
As specified on this Order Form, Chordiant shall deliver to the CCSI (USA)
Location, one copy of the Software media and Documentation (electronically, or
CD-ROM or bound, whichever is generally available and at CCSI (USA) discretion)
(“Master Copy”) for each Software license specified above for use at the
Designated Center.  CCSI (USA) shall have the right to make up to a reasonable
number of copies of the Software, including Documentation, for each License Type
of the Software, and CCSI (USA) shall be responsible for installation of the
Software.  All fees due under this Order Form shall be due and payable upon the
dates set forth in this Order Form, and shall be non-cancelable and the sum paid
non-refundable.

2.  
No acceptance period shall apply to the Software.  The Software is deemed
accepted upon delivery.





Chordiant Software
Inc.                                                                                                Citicorp
Credit Services, Inc. (USA)



 
Signature                                                                                                                    
   Signature


Steven
Springsteel                                                                                      
Print
Name                                                                                                            
       Print Name


President &
CEO                                                                                               
________________________________________
Print
Title                                                                                                                    
  Print Title



 
 
Date                                                                                                                             Date           
 
 


 
Chordiant Software
Inc.                                                                                                



 
Signature


Peter
Norman                                                                           
Print Name


CFO                                                                
Print Title




 
Date                                                                      
 


      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        Confidential Treatment Requested      
    


 


 
 
Exhibit A
 
 
Chordiant Collections 1.0
 
 
Product Specifications
 
 


 
[ * 3 pages of text omitted ]
 


 




      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    
 
 

--------------------------------------------------------------------------------

 

